DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022 has been entered.

Claim Status
	Claims 1-20 are pending.  Claims 11-20 are withdrawn due to a previous restriction requirement.  Claims 1-10 are up for examination.

Response to Arguments
Applicant's arguments filed July 19, 2022 have been fully considered but they are not persuasive.
Applicant argues that:
Lawrence fails to teach the claimed sterilizing system, as next discussed.  The outstanding Office Action states that “the use of positive pressure in the disclosure of Lawrence does not aid or deter said reference from meeting the limitations of the claims”.
Applicant respectfully respond that from reading the below description of Lawrence, an ordinary skilled person would understand that the Lawrence apparatus operates under positive pressure.
A typical problem with switch a system is the potential for recontamination of the sterilized products should the autoclave leak for any reason as in that case air-borne microorganisms can be readily introduced into the autoclave by virtue of the below atmospheric pressure existing therein.  Another disadvantage is the necessity to employ relatively expensive vacuum pumps to produce the required pressure.

One proposal to overcome the former of these problems is to reduce the degree of vacuum whilst streaming filtered preferably heated, air through the autoclave.  This, however considerably reduces the drying effectiveness by further increasing the time required to achieve a suitable degree of drying.  It also does not address the problems associated with vacuum pumps.

	Further, the outstanding Office Action states that the sterilization system (of Lawrence) is fully functionally and structurally capable of operating without steam.” Applicant respectfully disagrees for the following reasons.
It is noted that “A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used.” For a person of ordinary skill, the limitation “operate without steam” means the claimed components (e.g., the control unit for sensing the pressure, temperature, etc.) must be connected in a way to perform the designated function “sterilization...without steam’, which is not disclosed by Lawrence, thus constituting structural differences from the Lawrence device.
Specifically, to achieve the claimed “operate without steam”, the claimed invention differs inherently from the structure of Lawrence's apparatus in several aspects:
The Lawrence apparatus is “expressly” specifying of the exposure time (between 10-60 sec.), which is very little and not suitable for sterilization, as an ordinary skilled person would have known that the standard exposure time for sterilization start from 3 minutes and above.  
Accordingly, reading Lawrence, an ordinary skilled person would clearly understand that Lawrence does not teach the claimed sterilization system without steam, as the Lawrence device should work with steam to achieve the goal of sterilization when the exposure time of Lawrence is not enough for sterilization. Indeed, Lawrence merely teaches a dryer and drying process, as Applicant argued in the response of January 20, 2022.
The Lawrence apparatus is a “watery” device, because it is attached mainly to a steam sterilizer and cannot be separated from it (there is no meaning for drying process without a previous wet process). Accordingly, the Lawrence apparatus would not prevent the disadvantages of steam sterilization that mentioned in paragraph [0002], line 4-9 of the present publication.
Therefore, the Lawrence apparatus is not useful in dry (un-watery) application, thus necessarily being different in structure from the claimed system, as the Lawrence apparatus is part from another device, not standalone.
The Lawrence device lacks the necessary parts that convert it from a dryer to a medical sterilizer. These parts such as sensors and programming controller for taking strict safety procedures when the sterilization process fails or disrupts. The Lawrence device depends on less strict procedures because the drying stage (that the Lawrence device designed for it) is a secondary and not a major stage, it is not reasonable to consider that this is a drying device but can be used for sterilization. 
As example, the oven used for bread baking and the oven used for sterilization in the doctor's clinic. Both of them have the same structure (according to the examiner’s view) but differ in function. In fact, they have inherently different and not similar in structure. The sterilizer oven generates a specific and precise value of temperature that it cannot exceed because this will damage the sterilized objects and cannot be reduce because the sterilization process will fail. Thus, it needs precise control over the heat that is not present in the baking oven. It also has an accurate exposure time, according to the type of materials to be sterilized. For the same reason, it needs precise control over time during the process. Indications, sensors and monitors are also needed to stop automatically, decide success or failure and monitor the process by the physician. This strict electronic control of these processes is found in the structure of the sterilizer and is not present in the structure of the baking oven due to the inherently difference of the medical sterilization process from the bread packing. 
The existence of bread oven in the world does not necessarily mean that the sterilizer has become available or accessible, but rather it requires researches in bacteriology with engineering to discover microbe’s eradication in set time exposure and temperature. These are scientific ideas and strenuous research efforts deserve patent protection. The claimed invention is for the fast-dry sterilization method (currently existing methods are fast-wet or slow-dry), and no one skilled in the art has found it. Despite the existence of the Lawrence patent since 1998, none of the skilled in the art has found the claimed invention because the Lawrence device does not indicate or provide hints for it. 
Further, as explicitly stated in Lawrence, the Lawrence device is designed to work with steam (the drying stage works after the steam sterilization stage). Therefore, the Lawrence device should be classified as a steam device, which does not address the disadvantages of steam. To the contrary, the claimed invention works essentially without steam which is sufficient to distinguish the claimed system from the rest types of the sterilizers in the art.
Applicant notes that as disclosed in the present specification, disadvantages of steam sterilization can be summarized as follow: needs for an additional device for distillation of water that used in the sterilizer, malfunctions caused by calcification resulting from the evaporation of water in the evaporator and damage of some medical tools that sensitive to steam such as hand pieces, sharp blades and other metals that are affected by rust.
To make the Lawrence device suitable for dry applications, as the claimed invention, it would require a substantial reconstruction or redesign of the elements of the Lawrence device, and/or would change the basic principle of operation of the Lawrence device. Specifically, the steam parts (the water tank, the water pump, and the heater used to evaporate water) have to be removed and the electronic program inside the microprocessor of the device has to be completely changed. Removing these parts and changing this program means changing the structure of the Lawrence device. That is, Lawrence's apparatus needs a structural change in order to function similarly to the claimed invention. Most important of all, from reading Lawrence, an ordinary skilled person would not have the motivation to change the Lawrence apparatus randomly without novel idea or a good reason. Because Lawrence never comes up with such novel idea or recognize the necessity of inventing a fast-dry sterilization system.
Further, for the Lawrence device to achieve the goal of sterilization without steam, there is another impediment regarding the exposure time (10-60 seconds). That is, the programming of the Lawrence device, which is considered as the brain of the device and the important part of the device’s structure, needs to be substantially changed. All modern sterilization devices contain a sterilization chamber, a heater and a compressor (regardless of the type of pressure, negative or positive, which is according to the examiner claims does not change the structure) and valves for inlet and outlet of the sterilization gas. They different only in the main program, which is manages and synchronizes the work of all of these parts. This indicates that the change in the programming of the device means inherently change in the structure of the device.
Therefore, Lawrence fails to teach the claimed sterilization system operates without steam, which means the claimed components (e.g., the control unit for sensing the pressure, temperature, etc.) must be connected in a substantially different way from the Lawrence device to perform a substantially different function (sterilization in the absence of steam). In that sense, the claimed sterilization system must be structurally different from the Lawrence device.
In view of the above, the cited prior art fails to teach or suggest every feature recited in Applicant's claims, so that claims 1-5 and 7-9 are believed to be patentably distinguishable over the cited prior art. Accordingly, Applicant respectfully traverses, and requests reconsideration of, the rejections based on Lawrence.

The Examiner would respectfully respond that:
The Applicant continues to point out the operational procedures in which Lawrence utilizes the device.  For simplicity, just because Lawrence utilizes the device as a steam sterilizer does not mean that the device cannot be utilized in another manner by one of ordinary skill.
In short, the limitation in question is that the sterilization system operates without steam.  Lawrence discloses that the drying step (which is a step without steam) takes place at 150°C and 100kPa (column 4, lines 30-40).  This temperature and pressure are more than sufficient to sterilize articles (note the particular type of article is not defined in the claim), and the drying step takes place without steam.  Because the system has a heater (17), and the disclosure of Lawrence himself discloses heating at 150°C and 100kPa, which again, is more than sufficient to sterilize an unspecified article, then the system of Lawrence is capable of sterilizing items without steam.  i.e. an operator can place an item within the system, only run the drying cycle at 150°C and 100kPa, and dependent upon the run time, the article being sterilized, the microorganism being sterilized; a sterilization process will occur.
Further, the limitation in question merely states that, “wherein the sterilization system operates without steam”.  Nothing more, nothing less.  This limitation does not even require a sterilization step to occur when operating without steam, but merely that the system can operate without steam.  In as much as this limitation reads in that manner, Lawrence clearly meets this limitation because Lawrence discloses a drying step that operates without steam in column 4, lines 30-40.  
As such, these limitations are met by Lawrence, and this response is unpersuasive.
Applicant is reminded that the MPEP states, “while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function” as well as, “a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.” (MPEP 2114).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawrence (U.S. Patent No. 5,735,061).
Lawrence discloses a sterilization system comprising:
A sealable chamber (12) with an inlet and outlet aperture (concerning claim 2; Figure) configured to contain articles required to be sterilized for a sterilization;
A compressor (14) configured to compress clean filtered ambient air in the chamber up to a predetermined pressure (column 2, lines 14-23);
A heater (17) configured to heat the compressed air inserted into the chamber (column 4, lines 1-10);
An inlet valve (18) for said heated and compressed air inserted into the chamber (12);
An outlet valve (19) for releasing the air from the chamber (12) after a predetermined amount of time (column 4, lines 32-37); and
A control unit configured to open and close the inlet and outlet valve (18 & 19), sense a temperature of the chamber (12) and activate or deactivate the heater, and sense a pressure of the chamber and activate or deactivate the compressor; (column 3, lines 10-26; column 4, lines 1-9 and 30-55) and
Wherein the sterilization system is fully functionally and structurally capable of operating without steam.  
The Applicant is reminded that The Manual of Patent Examining Procedures states that, “while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function” as well as, “a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.” (MPEP 2114 [R-1]).  

Regarding claims 3 and 4, Lawrence also discloses that the air inserted into the chamber via the inlet aperture and release4d via the outlet aperture is capable of being inserted as air turbulence by the inlet aperture to distribute the air uniformly within the chamber (column 3, line 60 to column 4, line 9).

With respect to claim 5, the reference further discloses an air filter (16) to insert clean air into the chamber (column 3, lines 63-68).

Regarding claim 7, Lawrence continues to disclose that the controller is configured to control at least one of the inlet valve, the compressor, the heater and the outlet valve so that the predetermined pressure in the chamber is maintained with the predetermined temperature for a predetermined time (column 3, lines 10-26; column 4, lines 1-9 and 30-55).

With respect to claim 8, Lawrence also discloses that the inlet valve (18), the compressor (14), the heater (17), the chamber (12) and the outlet valve (19) are connected via an air duct as shown in the Figure.

Concerning claim 9, Lawrence also discloses that the heater is a heat exchanger (column 4, line 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (U.S. Patent No. 5,735,061) in view of Schmoegner (U.S. Patent No. 5,122,344).
Lawrence is relied upon as set forth above.  Lawrence does not appear to disclose that inlet and outlet valves are solenoid valves.  Schmoegner discloses a sterilization system for sterilizing items with a fluid (abstract), wherein the system includes a chamber (10) with an inlet and outlet as shown in Figure 1.  The reference continues to disclose that the inlet and outlet are provided with an inlet valve (21) and an outlet valve (32). Schmoegner discloses that the inlet and outlet valves (21 and 32) are solenoid valves because solenoid valves can be controlled via a controller in order to aid in controlling various operating parameters such as temperature and pressure (column 5, lines 44-58).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize solenoid valves as the inlet and outlet valves in Lawrence because solenoid valves can be controlled via a controller in order to aid in controlling various operating parameters such as temperature and pressure as exemplified by Schmoegner.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (U.S. Patent No. 5,735,061) in view of Till (U.S. Patent No. 7,497,237).
Lawrence is relied upon as set forth above.  Lawrence does not appear to disclose that the heat exchanger is configured to heat the air in the air duct with an electrical heater.  Till discloses a system for sterilizing objects with a fluid, wherein the fluid is heated (column 5, lines 1-12).  The reference continues to disclose that the fluid is heated with an electrically heated heat exchanger in order to successfully heat the fluid to a predetermined precise temperature (column 5, line 63 to column 6, line 7).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize an electrically heated heat exchanger in Lawrence in order to successfully heat the fluid to a predetermined precise temperature as exemplified by Till.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799